



EXHIBIT 10
NAVISTAR INTERNATIONAL CORPORATION
AND CONSOLIDATED SUBSIDIARIES
______________________________


MATERIAL CONTRACTS


The following documents of Navistar International Corporation’s indirect
subsidiary, Navistar Financial Corporation, are incorporated herein by
reference.
 
 
 
10.98
Amendment No. 3, dated as of June 12, 2018, by and among Navistar Financial
Corporation and Navistar Financial, S.A. de C.V., Sociedad Financiera De Objeto
Multiple, Entidad Regulada, a Mexican corporation, as borrowers, the lenders
party thereto and JPMorgan Chase Bank, N.A. Filed as Exhibit 10.1 to the Current
Report on Form 8-K dated June 14, 2018 and filed on June 14, 2018. Commission
File No. 001-09618.
 
10.99
Joinder Agreement, dated July 30, 2018, among Navistar Financial Corporation,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Filed as Exhibit 10.1 to the Current Report on Form 8-K dated July 31,
2018 and filed on July 31, 2018. Commission File No. 001-09618.





E-1